Since the filing of a motion in this cause to modify the restraining order that was entered against appellee, C. L. Chancey, dated December 7, 1932, the order to dismiss the appeal heretofore entered in this case on August 7, 1933, has been reaffirmed in an opinion denying appellants a rehearing. That opinion was filed September 20, 1933, after this motion was filed. The substance of the Court's holding in the opinion of September 20, 1933, was that Judge Tedder was shown to be disqualified to act in this proceeding, therefore, all of the orders made by him in this case are void, so action on the motion now presented to this Court is unnecessary. See Stateex rel. Central Farmers' Trust Co. v. Chillingworth, 107 Fla. 747, 143 Sou. Rep. 294.
Motion refused.
DAVIS, C. J., and WHITFIELD and TERRELL, J. J., concur.